Citation Nr: 0917784	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-09 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from November 1963 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  The Veteran's claim 
was previously remanded so that the Veteran could be afforded 
a hearing before the Board; however, the Veteran withdrew his 
request for such a hearing.


FINDING OF FACT

The Veteran's bilateral hearing loss was not present during 
service, was not manifest within a year after separation from 
service, and the current bilateral hearing loss did not 
develop as a result of any incident during service, including 
exposure to noise. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim for service connection 
for a hearing disorder in February 2006, a November 2005 
letter advised the Veteran of the evidence necessary to 
substantiate his claim and the respective obligations of the 
Veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim was again 
denied in the March 2007 statement of the case, and the May 
2008 supplemental statement of the case.  Although the 
Veteran was not provided with notice concerning the bases for 
assigning ratings and effective dates, since the Board has 
determined that the claim should be denied, the lack of such 
notice cannot be considered prejudicial to the Veteran.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Service treatment records are associated with the claims 
folder, as are post-service VA medical examination reports 
and treatment records.  There is no indication that there are 
any outstanding pertinent documents or records that have not 
been obtained, or that are not adequately addressed in 
documents or records contained within the claims folder.  The 
Veteran has also been provided with relevant VA examination 
and etiological opinion in an effort to substantiate his 
claim.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 


II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Background

The Veteran's DD Form 214 reflects his assignment to the 
United States Army Training Center, Field Artillery, Fourth 
United States Army.

Audiometric evaluation at the time of separation examination 
in April 1964 revealed hearing thresholds of 0 decibels at 
500, 1000, 2000, 3000, 4000 and 6000 Hertz, bilaterally.  
Examination of the ears was also noted to reveal normal 
findings and the Veteran denied any history of ear, nose, or 
throat trouble.  

The Veteran filed his claim for service connection for 
hearing loss in September 2005.  

VA outpatient audiological consultation records from March 
2006 reflect that the Veteran complained of difficulty 
understanding in background noise, and constant right-sided 
tinnitus, which changed in frequency and intensity.  He 
reported these changes were accompanied by headache and 
visual disturbance.  Audiometric evaluation of the right ear 
revealed hearing sensitivity within normal limits through 
1000 Hertz, followed by a mild sloping to moderate 
sensorineural hearing loss through 8000 Hertz.  Word 
recognition indicated poor speech understanding in quiet.  
Left ear evaluation indicated hearing sensitivity within 
normal limits through 4000 Hertz, followed by a mild sloping 
to moderate high frequency sensorineural hearing loss.  Word 
recognition was good in quiet.  

On the authorized audiological evaluation in May 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
50
55
LEFT
15
15
15
20
30

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  The 
Veteran's chief complaint was noted to be a gradual hearing 
loss bilaterally for at least 4 years.  He was in the 
artillery in service, and was exposed to gunfire and 
howitzers without ear protection.  He denied occupational 
noise exposure, and engaged in target shooting with ear 
protection.  The Veteran did acknowledge that he would 
occasionally hunt without ear protection and had a history of 
Meniere's disease.  

The examiner summarized the results as revealing a mild to 
moderately severe hearing loss on the right and mild hearing 
loss with word recognition score of 92 percent on the left.  
After reviewing the claims folder and examining the Veteran, 
the examiner concluded that the Veteran's hearing loss was 
less likely as not (less than 50/50 probability) caused by or 
a result of military noise exposure.  The rationale given for 
the opinion was that the service separation examination 
demonstrated normal bilateral hearing, that the Veteran's 
reported hearing loss began in the last few years, that the 
hearing loss was essentially unilateral, and that the Veteran 
was diagnosed with Meniere's disease (by the Veteran's 
report).  The examiner also noted that changes in the 
Veteran's tinnitus were associated with dizzy spells and that 
these symptoms were not consistent with hearing loss due to 
noise exposure.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a Veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within a period of one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of the disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence of record demonstrates findings that establish 
hearing loss sufficient to constitute a current hearing loss 
disability under 38 C.F.R. § 3.385.  Thus, the Board will 
conclude that the requirement of current disability has been 
met with respect to this claim.

However, as has been made clear to the Veteran during the 
pendency of this claim, in order to establish service 
connection for a disability, it is also necessary that the 
evidence demonstrate that the current disability had its 
onset during service or, in the case of organic diseases of 
the nervous system, had its onset during a period of one year 
following service.  

With respect to the Veteran's claim for service connection 
for hearing loss, the relevant, probative, and more 
persuasive evidence is against the claim.  First, service 
treatment records reflect normal hearing thresholds, 
bilaterally, at the time of his separation examination in 
April 1964.  In fact, the earliest evidence of hearing loss 
is contained in the VA audiological consultation records from 
March 2006.  Moreover, following the review of the claims 
file and examination of the Veteran in May 2008, a VA 
audiologist concluded that the Veteran's hearing loss was 
less likely as not (less than 50/50 probability) caused by or 
a result of military noise exposure.  The examiner also 
provided a rationale for her opinion based on facts and data 
contained within the record, noting that the separation 
examination demonstrated normal bilateral hearing, that the 
Veteran's reported hearing loss began in the last few years, 
that the hearing loss was essentially unilateral, and that 
the Veteran was diagnosed with Meniere's disease (by the 
Veteran's report).  She further explained that associated 
symptoms such as dizzy spells were not consistent with 
hearing loss due to noise exposure.  

The record also does not reflect a medical opinion that 
contradicts the opinion of the May 2008 VA audiologist.

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that his hearing 
loss is related to service; however, as a layperson, the 
Veteran is not competent to assert the medical cause of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  For the sake of analyzing the claim, the Board 
accepts the Veteran's statements and testimony that he was 
exposed to factors, such as loud noises, while in service.  
However, to the extent that the Veteran's testimony may be 
interpreted as indicating that he had continuity of 
symptomatology of hearing loss since service, the Board 
concludes that the testimony has less probative value than 
the other evidence of record which shows that there was no 
hearing loss for many years.  In this regard, the Board notes 
that the Veteran's statements contradict his separation 
examination, which indicates normal hearing bilaterally.  
Contemporaneous medical records, such as the Veteran's 
separation examination records, which reflect the above-noted 
results, have significantly higher probative value than 
statements presented many years later in support of a claim 
for monetary benefits.

Therefore, although the Veteran may have sustained acoustic 
trauma in service, the preponderance of the evidence shows 
that chronic hearing loss was not present during service, was 
not manifest within a year after separation from service, was 
not first manifested until many years after service, and that 
any current hearing loss is not attributable to any event or 
injury during service.  Accordingly, the Board concludes that 
bilateral hearing loss was not incurred in service, and may 
not be presumed to have been incurred in service.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


